DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

		
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 09/09/2022 (2) and 09/16/2022 (2) has been considered by the examiner.

Preliminary Amendment
           Preliminary Amendment that was filed on 09/08/2022 is entered.

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-22, in the reply filed on 09/08/2022 is acknowledged. Claims 23-30 withdrawn from further consideration.

Claim Objections
Claim 19 are objected to because of the following informalities:  “a pair of occluders” should read “a pair of occluder”. Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9-10, 17 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over JEON (US PUB 2021/0315453 in related embodiments) in view of Walsh et al. (US PUB 2018/0279870; herein after “Walsh”).	
JEON and Walsh disclose eye examination. Therefore, they are analogous art.

    PNG
    media_image1.png
    465
    648
    media_image1.png
    Greyscale

	Regarding claim 1, JEON teaches an eye examination apparatus (HMD 100, FIGS. 1-3, see Abstract, para. [0058] and [0061]), comprising: a body (200) having a first eye opening and a second eye opening for a user to see into the eye examination apparatus using two eyes (i.e., two eye openings in the housing 16, as shown in FIG. 3 above, para. [0071], [0077]); a first camera (150) coupled to the body and positioned to acquire ophthalmic images through the first eye opening; a second camera (150) coupled to the body and positioned to acquire ophthalmic images through the second eye opening (i.e., the eye examination unit 250 may include a plurality of sensors, a plurality of cameras (first & second camera)…that can track movement of pupils of an examinee (e.g., positioned to acquire ophthalmic images through the eye openings) may be mounted in the eye examination unit 250… can acquire inspection data (images) that are the base for examining ophthalmic diseases such as a visual field test, para. [0089]-[0091]); and at least one display (270) coupled to the body and positioned to be viewable through the first eye opening and the second eye opening (as shown in FIG. 3 above, see para. [0076], [0086], [0088] and [0099]).
	JEON teaches all limitations except for explicit teaching of a first eye opening and a second eye opening.
	However, in a related field of endeavor Walsh teaches As shown in FIG. 30A, the contoured receptacle 1004 can include spaced apart apertures 1016 that provide a conduit between the eyes of the user and optics of the OCT device 1000 (para. [0287]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of JEON such that a contoured receptacle can include spaced apart apertures (openings) that provide a conduit between the eyes of the user and optics as taught by Walsh, for the purpose of having light from a light source into an OCT machine can be directed onto a subject's eyes and light reflected or scattered from the subject's eye can be directed to optics in the OCT device.

Regarding claim 9, JEON teaches a refraction apparatus for refraction eye examination (i.e., an optical lens (refraction apparatus) for measuring the refractive index (refraction eye examination) of crystalline lenses, para. [0095]).
Further, Walsh teaches variable focus lenses, para. [0175].
JEON discloses the claimed invention except for explicit teaching of a refraction apparatus. 
However, Walsh further teaches the optically transparent sections 224a and 224b may have optical power such as to accommodate individuals who need refractive correction, para. [0250], FIGS. 18A-D.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include optically transparent sections with optical power for refractive correction as taught by Walsh for the purpose of providing optical power such as to accommodate individuals who need refractive correction, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).

Regarding claim 10, JEON in view of Walsh as set forth in claim 9 above further teaches the refraction apparatus is selectively attachable to the eye examination apparatus (i.e., it is possible to selectively replace and fasten an optical lens (refraction apparatus) for measuring the refractive index (refraction eye examination) of crystalline lenses, para. [0095]…the optical unit 220 may be an optical lens (refraction apparatus) that makes it possible to precisely see movement of pupils through a camera, para. [0096]-[0098], FIG. 3).

Regarding claim 17, JEON as set forth in claim 1 above further teaches adjustable lenses for the first eye opening and the second eye opening (i.e., optical unit 220 may be an optical unit having a structure in which several lenses having a polarization characteristic (adjustable lenses) are stacked, para. [0097], also see para. [0096]).
Further, Walsh teaches variable focus lenses, para. [0175].
JEON in view of Walsh discloses the claimed invention except for explicit teaching of adjustable lenses. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include adjustable lenses such as “lenses having a polarization characteristic” and/or “variable focus lenses”, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).
	
Regarding claim 20, JEON teaches the first eye opening and the second eye opening are separate openings (as shown in FIG. 3 above).

Regarding claim 21, JEON teaches a headband (170) for securing the eye examination apparatus to the user (para. [0084], FIG. 3).

Regarding claim 22, JEON teaches a helmet for securing the eye examination apparatus to the user (para. [0070]).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over JEON in view of Walsh as applied to claim 1 above, and further in view Samee of et al. (US PUB 2017/0007115; herein after “Samee”).	

Regarding claim 18, JEON in view of Walsh fails to teach at least one occluder.
However, in a related field of endeavor Samee teaches the ophthalmic system may provide a version of the pinhole occluder. For example, the ophthalmic system may occlude the field of view for one or both eyes such that peripheral viewing is occluded, but central view (i.e., through the pinhole) is maintained. Accordingly, in various embodiments, the ophthalmic system may occlude, obstruct, de-focus, deemphasize, or block some or a portion of the light rays that contribute to forming an image from entering the eye of a user (para. [1752]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of JEON in view of Walsh such that an ophthalmic system may provide a version of the pinhole occluder as taught by Samee, in order to occlude the field of view for one or both eyes such that peripheral viewing is occluded.

Regarding claim 19, JEON in view of Walsh fails to teach the at least one occluder comprises a pair of occluders each having a plurality of pinholes configured to eliminate disorganized refracted light arrays which cause blurred vision in non-neurological eye conditions.
However, in a related field of endeavor Samee teaches the ophthalmic system may provide a version of the pinhole occluder. For example, the ophthalmic system may occlude the field of view for one or both eyes such that peripheral viewing is occluded, but central view (i.e., through the pinhole) is maintained. Accordingly, in various embodiments, the ophthalmic system may occlude, obstruct, de-focus, deemphasize, or block some or a portion of the light rays that contribute to forming an image from entering the eye of a user (para. [1752]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of JEON in view of Walsh such that an ophthalmic system may provide a version of the pinhole occluder, accordingly, the ophthalmic system may occlude, obstruct, de-focus, deemphasize, or block some or a portion of the light rays that contribute to forming an image from entering the eye of a user as taught by Samee, in order to occlude the field of view for one or both eyes such that peripheral viewing is occluded but central view (i.e., through the pinhole) is maintained.

Allowable Subject Matter
Claims 2-8 and 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior art does not teach, or renders obvious, regarding a semi-transparent mirror or prism coupled to the body; wherein: the at least one display is positioned to either be viewable via line of sight through the semi-transparent mirror or prism or by reflection off of the semi-transparent mirror or prism; when the display is viewable via line of sight through the semi-transparent mirror or prism, the first camera and the second camera are positioned to acquire ophthalmic images via reflection off of the semi-transparent mirror or prism; and when the display is viewable via reflection off of the semi-transparent mirror or prism, the first camera and the second camera are positioned to acquire ophthalmic images via line of sight through the semi-transparent mirror or prism.
Claims 3-8 depend upon allowable claim 2.
Regarding claim 11, the prior art does not teach, or renders obvious, regarding the first camera is part of a first sensor module and the second camera is part of a second sensor module.
Claims 12-16 depend upon allowable claim 11.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Viirre (US 6003991) teaches “performing ophthalmic or other eye examination for medical or veterinary diagnosis, treatment or research, and in particular to a head-mounted display with sensors coupled thereto and method for use”, column 1, lines 10-15.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
November 18, 2022